                      Case 19-24331-PDR          Doc 150      Filed 06/15/21     Page 1 of 2

                                 UNITED STATES BANKRUPTCY COURT
                                  SOUTHERN DISTRICT OF FLORIDA
                                    FORT LAUDERDALE DIVISION

                                                                                 CASE NO.: 19-24331-BKC-PDR
                                                                              PROCEEDING UNDER CHAPTER 13

IN RE:

RALPH LEVI SANDERS, JR.
XXX-XX-6171

_____________________________/
DEBTOR

                         TRUSTEE'S MOTION TO DISMISS AND CERTIFICATE OF
                         SERVICE OF COURT GENERATED NOTICE OF HEARING

    COMES NOW, Robin R. Weiner, Standing Chapter 13 Trustee in the above-referenced bankruptcy
case ("Trustee"), and files her Motion to Dismiss pursuant to 11 U.S.C. §1307(c) for the reason(s) set forth
below:

   1.    Failure to make required payments under the Plan as required by 11 U.S.C. §1307;

     WHEREFORE, your movant recommends it is in the best interest of the creditors and the estate that
this petition under Chapter 13 be dismissed.

    I HEREBY CERTIFY that I am admitted to the Bar of the United States District Court for the
Southern District of Florida and I am in compliance with the additional qualifications to practice in this
Court as set forth in Local Rule 2090-1(A) and that a true and correct copy of this Trustee's Motion to
Dismiss and Certificate of Service of Court Generated Notice of Hearing was served, via U .S. first class
mail, certified mail and/or CM/ECF, upon the parties listed on the attached service list this 15th day of
June, 2021.

                                                                        /s/ Robin R. Weiner
                                                                        _____________________________________
                                                                        ROBIN R. WEINER, ESQUIRE
                                                                        STANDING CHAPTER 13 TRUSTEE
                                                                        P.O. BOX 559007
                                                                        FORT LAUDERDALE, FL 33355-9007
                                                                        TELEPHONE: 954-382-2001
                                                                        FLORIDA BAR NO.: 861154
                 Case 19-24331-PDR   Doc 150   Filed 06/15/21   Page 2 of 2
                                                                              MOTION TO DISMISS
                                                                       CASE NO.: 19-24331-BKC-PDR

                                     SERVICE LIST

COPIES FURNISHED TO:

DEBTOR
RALPH LEVI SANDERS, JR.
561 SW 60 AVE.
PLANTATION, FL 33317

ATTORNEY FOR DEBTOR
PRO-SE

CREDITOR(S)
SPECIALIZED LOAN SERVICING LLC
6200 S. QUEBEC ST.
GREENWOOD VILLAGE, CO 80111

SPECIALIZED LOAN SERVICING LLC
6200 S. QUEBEC STREET
GREENWOOD VILLAGE, CO 80111

STEWART LEGAL GROUP, P.L.
POB 5703
CLEARWATER, FL 33758

UNITED STATES TREASURY
POB 7317
PHILADELPHIA, PA 19101-7317

US SBA DENVER FINANCE CENTER
721 19TH STREET
DENVER, CO 80202

US SMALL BUSINESS ADMINISTRATION
200 W. SANTA ANA BLVD., STE. 740
SANTA ANA, CA 92701

WESTSIDE REGIONAL MEDICAL CENTER
C/O RESURGENT CAPITAL SERVICES
POB 1927
GREENVILLE, SC 29602
